WHITING, J.
(concurring specially). I concur in the result reached by Judge PO'ELEY. Plaintiff, in order to recover for defendants’ alleged alienation of her husband’s affections, was bound to establish: (a) The alienation; (b) The reason for such alienation, namely, that he had been led to believe plaintiff had been untrue to him; (c) the cause bringing about such belief, namely, the statements made’to him to the effect that she had been untrue; (d) that defendants were the source from which or the medium through which, such “cause” reached the husband.
Any competent evidence tending to prove any one of these four necessary matters was material and admissible. I agree with Judge GATES that the letter of November 13, 1914, did not tend to prove the “alienation,” and certainly it proved no other one of the three essentials to this cause of action. It follows that no explanation of such letter was material. But, even if the letter itself had contained any material matter, no verbal explanation thereof, given two weeks after it was written, would be competent as a “verbal act,” and this for reasons fully stated by Judge PO'ELEY. It would have been entirely competent for plaintiff to have testified as to the explanation which her 'husband made as to the “cause” of or “reason” for his changed feelings toward her, so long as she refrained from testifying as to his statements in relation to the “source” or “medium” through which the “cause” reached him;. but her evidence as to his statements was purely hearsay in so far as it touched on the question of the “source” or “medium” through which the “cause” reached the husband. The dissenting opinion admits this. As said in Elmer v. Fessenden:
*243“The * * * testimony was not competent to prove that the defendant did- tell the workmen the story.”
I agree fully with the holdings in all die opinions referred to in the dissenting opinion.
A cause wherein the record presented a situation identical with that before us was that of McGowan v. Armour, 348 Fed. 676, 160 C. C. A. 576, appealed from the district of South Dakota. In this case the court used language so clear and convincing, and so peculiarly pertinent to the question now before us, that I cannot refrain from quoting same:
“The vice of the evidence which was received in the present case is that plaintiff, who was testifying, did not hear the defendant make the statements. The statements were made to her husband. Her husband, however, was not a witness. He never told' the court under oath, and subject to cross-examination, what the defendant’s- statements wjere to him. On the contrary, defendant’s statements were all run through one more conduit, namely, the plaintiff. She was permitted' to tell what her husband told her that defendant had said to him. It is entirely plain that this went beyond any permissible rule. Anybody who heard Mrs. McGowan make statements expressive of her affections for Mr. Armour could testify as a witness before the court to those statements. That, however, is as far as the hearsay rule has been relaxed in such cases. The vice of the evidence received by the trial court is that it was passed through one more messenger, and that messenger was plaintiff, whose mind was clouded by every motive of interest and passion to distort the hearsay statements which she claimed to report. In the quest of Armour’s feelings, he was converted into a general agent of the defendant to make the most damaging admissions on her behalf. To permit thaf was to lose sight of substantial justice in the pursuit of a dangerous and purely incidental matter. To say that the vice of this practice can be cured by admonitions to the jury as to the restricted purpose for which the evidence is received is to indulge a purely academic view of the lay mind. The verdict that was rendered in the present case is the best proof of the fallacy of such confidence.
“The errors to which we have called attention were funda*244mental, and, in-our judgment, resulted in a complete miscarriage of justice.”
In the dissenting opinion it is said that defendants’ connection with this “cause” was “established by the testimony of Hayward and others.” With this I cannot agree. There was not a word of testimony upon this point from “others”. Hayward testified that, in February, 1915, long' after the alleged statement to the plaintiff by her husband as to what defendants had told him, defendants made statements to him questioning the parentage of-plaintiff’s youngest child. This testimony of Hayward stands as the only evidence upon which respondent can rest any claim that defendants were shown.to be the “source” or “medium” through which the “cause” reached the husband- ' I confess my inability to see in Hayward’s testimony anything from which the jury would have a right to infer that the parents bad made similar statements to the husband, and there was no evidence that Hayward advised the husband of what the 'husband’s parents had told him. Neither a court nor a jury would be justified in inferring, from the mere fact that defendants made such statements to Hayward, that they also made them to the husband, any more than they would have the right to infer that Haj'ward advised, the husband of what his parents had told him.